Citation Nr: 0317510	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-19 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, claimed to be secondary to lumbar paravertebral 
myositis with clinical right L4, bilateral S1 lumbar 
radiculopathies.  

2.  Entitlement to an increased rating for lumbar 
paravertebral myositis with clinical right L4, bilateral S1 
lumbar radiculopathies, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to October 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In the instant case, the veteran has indicated that by virtue 
of a May 2003 Social Security Administration (SSA) decision, 
he was awarded disability benefits.  However, the records 
forming the basis of that award have not been obtained and 
associated with the veteran's claims folder.  These records 
may contain evidence relevant to the veteran's claims.  When 
VA is put on notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the BVA must seek to obtain those records.  
Murincsak v. Derwinski 2 Vet. App 363, 373 (1992).  In Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996), the Court referred to 
obtaining these records in terms of the Department's 
"obligation to review a thorough and complete record" under 
which VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  

In addition, the Board notes that the criteria in the VA 
Schedule for Rating Disabilities for rating intervetebral 
disc syndrome were revised in pursuant to 67 Fed. Reg. 54345-
54349 (August 22, 2002).  In Karnas v Derwinski, 1 Vet. App. 
at 312-13, the Court held that, when there has been a change 
in an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

In the veteran's case, although he has been provided notice 
of the change in the applicable diagnostic code in the 
September 2002 supplemental statement of the case, he has not 
been provided an official examination addressing the new 
schedular criteria.  In view of the foregoing, this case is 
remanded to the Board for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All information 
obtained should be associated with the 
veteran's claims folder.  

2.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of service-connected low 
back disability.  All indicated special 
studies and tests should be accomplished.  

a.  With respect to the orthopedic 
examination:  

i.  The examiner is requested to 
comment on the nature and severity 
of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the orthopedic 
signs and symptoms associated with 
the veteran's intervertebral disc 
syndrome from the neurological signs 
and symptoms.  Also, the examiner is 
asked, to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
orthopedic manifestations or 
incapacitating episodes.  

ii. The examiner is asked to comment 
on the impact of functional loss due 
to pain, weakness and other factors 
on the veteran's service-connected 
disability picture.  

b.  With respect to the neurological 
examination:  

i.  The examiner is asked to comment 
on the nature and extent of the 
veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  
Also, the examiner is to determine 
if intervertebral disc syndrome is 


present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  

ii.  The examiner must comment on 
the impact of functional loss due to 
pain, weakness and other factors on 
the veteran's service-connected 
disability picture.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




